Citation Nr: 0407713	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  98-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from January 
1950 to January 1954 and from March 1954 to December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  

The case was previously before the Board in April 2000 and 
June 2003, when it was remanded for additional action.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran died in March 1998, at the age of 65; the 
immediate cause of death was withdrawal of ventilatory 
support due sepsis as a consequence of chronic myelogenous 
leukemia.  Acute renal failure was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.

2.  Autopsy results confirmed that the veteran died from 
myelogenous leukemia with resulting leukemic infiltrates 
involving the kidneys, liver, spleen, and lymph nodes.  The 
underlying cancer also resulted in bronchopneumonia with 
pulmonary hemorrhage and edema.  

3.  At the time of his death the veteran was service 
connected for a psychiatric disorder, variously diagnosed as 
anxiety disorder and post traumatic stress disorder (PTSD), 
at a 100 percent disability rating effective from September 
1994.  

4.  Prior to September 1994, the veteran's service connected 
PTSD was rated at various disability ratings less than a 
total, 100 percent, rating.

5.  There is no medical evidence showing that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.

6.  A total rating was not in effect for 10 continuous years 
before the veteran's death, or from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service, 
or which could be presumed to have been incurred in service, 
did not cause the veteran's death and did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003). 

2.  The criteria for an award of Dependency and Indemnity 
Compensation benefits are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in June 2003, that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  She was advised that VA would make reasonable 
efforts to assist her in obtaining medical records not held 
by the Federal government.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Quartuccio, 16 
Vet. App. at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable rating decision on a claim for VA benefits.  In 
this case, the initial rating decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Moreover, 
the Board specifically remanded the case in June 2003 so that 
the appellant could be provided the appropriate notice under 
the VCAA.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

As noted above, VA informed the appellant of the evidence 
needed to substantiate the claim in a letter dated June 2003.  
This letter also informed the appellant of VA's duty to 
assist and which party would be responsible for obtaining 
which evidence.  The Board concludes that the discussion 
therein adequately informed the appellant of the information 
and evidence needed to substantiate the claim, and of VA's 
duty to assist in obtaining evidence thereby meeting the 
notification requirements of the VCAA.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The has obtained all the relevant records 
related to the appellant's claim.  The veteran's VA treatment 
records have been obtained and associated with the claims 
file along with the death certificate, terminal hospital 
report, and autopsy report.  There is no indication that any 
pertinent evidence has not been received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

II.  Service Connection for the Cause of the Veteran's Death

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  

VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).  

In this case, the death certificate shows that the veteran 
died in March 1998, at the age of 65; the immediate cause of 
death was withdrawal of ventilatory support due sepsis as a 
consequence of chronic myelogenous leukemia.  Acute renal 
failure was listed as a significant condition contributing to 
death but not resulting in the underlying cause of death.  An 
autopsy was conducted and the March 1998 VA autopsy report 
confirmed that the veteran died from myelogenous leukemia 
with resulting leukemic infiltrates involving the kidneys, 
liver, spleen, and lymph nodes.  The underlying cancer also 
resulted in bronchopneumonia, with pulmonary hemorrhage and 
edema.

During the veteran's lifetime, service connection was granted 
in a January 1963 rating decision for a psychiatric 
disability that was diagnosed as an anxiety reaction at the 
time.  Initially, this disability was rated at a 
noncompensable disability rating.  Subsequently, an increased 
disability rating was assigned which varied between 10 
percent or 30 percent depending on the specific period of 
time in question.  

In January 1985, the veteran filed a claim for an increased 
rating for his service connected psychiatric disability which 
was rated as 10 percent disabling at that time.  In August 
1985, an RO rating decision denied an increased rating and 
the veteran appealed this decision.  As a result of this 
appeal, a February 1987 Board decision granted an increased 
rating of 30 percent for the veteran's service-connected 
psychiatric disability.  A January 1994 RO rating decision 
granted an increased rating of 50 percent for the veteran's 
psychiatric disability which was now diagnosed as "anxiety 
reaction with a post traumatic stress disorder."  A January 
1995 RO rating decision granted an increased rating of 100 
percent for the veteran's service-connected psychiatric 
disorder effective from September 1994.  The 100 percent 
disability rating remained in effect until the veteran's 
death.  At the time of the his death, service connection was 
also in effect for post operative residuals of a septectomy, 
with a deviated nasal septum evaluated as noncompensably 
disabling from April 1986.  

There is no competent medical evidence of record that in any 
way links the veteran's fatal chronic myelogenous leukemia to 
either of the veteran's service-connected disabilities.  
Also, there is no competent medical evidence of record which 
in any way indicates that the veteran's service-connected 
disabilities in anyway contributed to his death. 

Additionally, in deciding the claim for service connection 
for the cause of the veteran's death, the Board must also 
consider whether the disability that caused the veteran's 
death, that is, chronic myelogenous leukemia or that 
contributed to the veteran's death, namely, acute renal 
failure, may be service-connected.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  Cancer may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§  3.307, 3.309.  

In this case, the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  The death certificate, report of terminal 
hospitalization, and the autopsy report all show that the 
veteran died as a result of chronic myelogenous leukemia.  He 
also had other conditions related to his leukemia, including 
renal failure and bronchopneumonia, with pulmonary hemorrhage 
and edema.  Review of the veteran's service medical records 
does not reveal that the veteran had leukemia during service 
or within one year subsequent to service discharge.  The 
medical evidence of record reveals that the veteran was first 
diagnosed with leukemia many years after service.  There is 
also absolutely no medical evidence of record which in any 
way relates the veteran's fatal leukemia to his military 
service.  

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

The appellant also claims that she is entitled to Dependency 
and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318.  The applicable law states:  

(a)  [VA] shall pay benefits under this chapter to the 
surviving spouse and to the children of a deceased 
veteran described in subsection (b) of this section in 
the same manner as if the veteran's death were service 
connected.

(b)  A deceased veteran referred to in subsection (a) of 
this section is a veteran who dies, not as the result of 
the veteran's own willful misconduct, and who was in 
receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a 
service-connected disability rated totally disabling if-

(1)  the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death; 
(2)  the disability was continuously rated totally 
disabling for a period of not less than five years 
from the date of such veteran's discharge or other 
release from active duty; or  
(3)  the veteran was a former prisoner of war who 
died after September 30, 1999, and the disability 
was continuously rated totally disabling for a 
period of not less than one year immediately 
preceding death.  

38 U.S.C.A. § 1318.

The applicable VA regulations which implement 38 U.S.C.A. 
§ 1318 are found at 38 C.F.R. § 3.22.  The current version of 
the regulations became effective January 21, 2000.  The 
regulations state:

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected, if: 

(1) The veteran's death was not the result of his or 
her own willful misconduct, and 

(2) At the time of death, the veteran was receiving, 
or was entitled to receive, compensation for service-
connected disability that was: 

(i) Rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death; 

(ii) Rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least 5 years immediately preceding death; 
or 

(iii) Rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 
1999. 

(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but 
was not receiving compensation because: 

(1) VA was paying the compensation to the veteran's 
dependents; 

(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness 
of the veteran; 

(3) The veteran had applied for compensation but had 
not received total disability compensation due solely 
to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; 

(4) The veteran had not waived retired or retirement 
pay in order to receive compensation;

(5) VA was withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2);

(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total 
service-connected disability rating; or 

(7) VA was withholding payments under 38 U.S.C. 5308 
but determines that benefits were payable under 38 
U.S.C. 5309.  

38 C.F.R. § 3.22.

As noted above, the current regulations found at 38 C.F.R. 
§ 3.22 became effective January 21, 2000.  Prior to this 
revision, there had been a concept explored in case law that 
38 U.S.C.A. § 1318 authorized a "hypothetical entitlement" 
to compensation and thus to Dependency and Indemnity 
Compensation.  See Marso v. West, 13 Vet. App. 260 (1999).  
However, the regulations which were published and became 
effective January 21, 2000, specified that 38 U.S.C.A. § 1318 
does not authorize, and has never authorized, any 
"hypothetical entitlement" to compensation.  See Notice, 65 
Fed. Reg. 3388 -3392 (January 21, 2000).  

The appellant filed her claim prior to January 2000.  
Normally, where regulations change during the course of an 
appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; 62 Fed. Reg. 37953 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This determination depends on the 
facts of the particular case and, therefore, is made on a 
case-by-case basis.  VAOPGCPREC 11-97 at 2.  However, the new 
regulations are not substantive in nature.  Rather they are 
merely interpretive in that they restate VA's position that 
38 U.S.C.A. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.  
See Notice, 65 Fed. Reg. 3388-3392 (January 21, 2000).  

As a result of the publication of the recent regulations, 
entitlement to § 1318 benefits can be established:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  See National Organization of Veterans' Advocates 
Inc., v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir 2003).

A 100 percent disability rating for the veteran's service-
connected psychiatric disability was granted, effective from 
September 1994 until his death in March 1998.  Unfortunately, 
this is not a continuous period of at least 10 years 
immediately preceding death.  38 U.S.C.A. § 1318 (b)(1); 
38 C.F.R. § 3.22 (a) (2) (i).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating decision or Board decision.  As the 
appellant has not raised the issue of clear and unmistakable 
error in a prior final decision, no further action or 
consideration is warranted with respect to this.  National 
Organization of Veterans' Advocates Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Therefore, Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

The claim for entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 is 
denied.


	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



